Exhibit 10.9

 

ESPEY MFG. & ELECTRONICS CORP.
DIRECTOR CONTINGENT SEVERANCE COMPENSATION AGREEMENT

This AGREEMENT is dated as of March 2, 2018 by and between ESPEY MFG. &
ELECTRONICS CORP., a New York corporation (the “Corporation”) and the
undersigned member of the Corporation’s Board of Directors (the “Director”).

 

Recitals

WHEREAS, the Board of Directors of the Corporation has adopted the Director
Contingent Severance Compensation Program (the “Program”), attached hereto as
Exhibit A, which provides for certain contingent severance payment rights to the
Director, as well as other individuals currently serving as non-executive
directors of the Corporation;

WHEREAS, the Program provides that it shall be evidenced by individual
agreements between each director eligible for contingent severance payments and
the Corporation;

NOW, THEREFORE, in consideration of the foregoing promises and covenants set
forth herein, the parties agree as follows:

1.       Director shall be a participant in the Program, as the same may be
amended by the Board of Directors from time to time, and shall be entitled to
the contingent severance payments on the terms and conditions as set forth
therein, provided that no amendment shall materially reduce benefits or increase
Director’s obligations without Director’s written consent.

2.       If the Corporation breaches the terms and conditions of the Program,
this Agreement shall be specifically enforceable by Director, who shall also be
entitled to the recovery of reasonable attorneys’ fees and the other costs of
enforcement.

3.       This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, assigns, heirs and
beneficiaries.

4.       This Agreement supersedes the Retired Director Compensation Program and
Mandatory Retirement Agreement between Director and the Corporation dated as of
May 10, 2011.

 

[signatures appear on the next page]

10 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

  ESPEY MFG. & ELECTRONICS CORP.           By: /s/ Patrick T. Enright, Jr.    
Name: Patrick T. Enright, Jr.     Title: President and Chief Executive Officer  
        DIRECTOR           /s/ Howard Pinsley   Howard Pinsley

 



11 

 

